UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2189


VINCENT ONWUBUARIRI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent   Onwubuariri,   Petitioner   Pro  Se.      Paul       Thomas
Cygnarowicz, Office of Immigration Litigation, UNITED          STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Vincent Onwubuariri, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider.                             Because

Onwubuariri        has    failed     to     challenge    the    Board’s    denial      of

reconsideration          in   his    informal     brief,   we    find    that    he   has

waived appellate review.              See 4th Cir. R. 34(b) (limiting review

to issues raised in the informal brief on appeal); Edwards v.

City       of   Goldsboro,     178    F.3d    231,   241   n.6    (4th    Cir.    1999)

(finding that a party’s failure to raise an issue in the opening

brief constituted abandonment of that issue).                     We therefore deny

the petition for review for the reasons stated by the Board.

See In re: Onwubuariri (B.I.A. Sept. 23, 2008). *                         We dispense

with oral argument because the facts and legal contentions are

adequately        presented     in    the    materials     before   the    court      and

argument would not aid the decisional process.



                                                                    PETITION DENIED




       *
       Even if Onwubuariri had not waived appellate review, we
note that the Board did not abuse its discretion in denying the
motion on the ground that he failed to identify any error of
fact or law in the prior Board decision.         See 8 C.F.R.
§ 1003.2(b)(1) (2008).



                                              2